Citation Nr: 1135986	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right hand disorder, claimed as residuals of a right hand injury.

3.  Entitlement to service connection for a right foot disorder, claimed as residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his December 2008 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in March 2011, he withdrew that request and asked that his appeal be forwarded to the Board.  

The issue of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for an October 1975 contusion of the right hand second and third fingers, treatment for an April 1979 laceration of the right index finger, and a diagnosis of mixed type hearing loss.

2.  Bilateral hearing loss and right hand arthritis are currently diagnosed.

3.  The evidence of record does not relate the Veteran's bilateral hearing loss to his military service.

4.  The evidence of record does not relate the Veteran's right hand disorder to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  December 2006 and March 2007 letters satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and identified private medical records have been obtained.  The majority of the Veteran's VA treatment records have been obtained, with the exception of those dated from August 1986 to December 1997 and from October 2006 to December 2006, which the RO were determined were unavailable in August 2008.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits (versus age-related benefits) from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in March 2008; a fee-based examination was conducted in April 2007.  The Veteran has not argued, and the record does not reflect, that any of these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The March 208 VA examination conducted a physical examination of the Veteran's hands and fingers, completed radiology testing, and documented the Veteran's reported symptoms.  The April 2007 fee-based audiology examination completed both pure tone and word list recognition testing.  The nexus opinions provided in both of the examinations were based on review of the Veteran's service treatment records and the post-service evidence associated with the claims file.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that the Veteran sustained bilateral ruptured tympanic membranes in an August 1968 mortar attack; service connection is already in effect for residuals of ruptured tympanic membranes.  At a November 1971 periodic medical examination, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
*
35
LEFT
30
30
30
*
40


The November 1971 VA examination report also noted a diagnosis of hearing loss, mixed type.  At a February 1982 reference examination, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
10
20
LEFT
10
15
20
35
35


The Veteran indicated in his June 2006 claim that he did not have a service separation examination; no service separation examination report is associated with the claims file.

Subsequent to service, at the September 1986 VA examination, the Veteran reported that he experienced a loss of hearing in the left ear but not the right ear.  On objective examination, the VA examiner indicated that no hearing loss was noted.  Treatment records from the Beaumont Army Medical Center dated from December 2006 to December 2007 show hearing loss on the Veteran's problem list.  

In his January 2007 letter, the Veteran's private audiologist noted that although the Veteran's military occupational specialty was food service, he was involved in a motor attack that ruptured both his tympanic membranes, and was otherwise exposed to a great deal of noise while in Vietnam.  The diagnoses were mixed type hearing loss secondary to noise exposure, and sensorineural hearing loss secondary to noise exposure and the aging process.

At the April 2007 fee-based audiology examination, the Veteran reported that he had had difficulty hearing since August 1968 when both his eardrums were ruptured during a mortar attack.  However, he denied other military noise exposure, and noted that his duty assignment was in food service.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 78 percent in the left ear; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
85
LEFT
40
40
50
65
65


The examiner diagnosed bilateral mild to severe sensorineural hearing loss and speech recognition ability good in the right ear and fair in the left ear.  At a October 2007 VA audiology consult, sensorineural hearing loss, combined types, was diagnosed.  A January 2008 VA audiology record noted that the Veteran was fitted with hearing aids.  

In his January 2007 letter, the private otolaryngologist concluded that the Veteran's hearing loss was mostly secondary to his exposure to noise while on active duty.  The April 2007 fee-based examiner concluded that although bilateral hearing loss was shown one examination in 1971, during service, that hearing loss had resolved in the right ear by 1982 and was unchanged to the left ear at that time; no further in-service hearing tests are of record, and his current test results do not reflect any effects of the previous tympanic membrane perforation.  Therefore, it was less likely than not that his current bilateral sensorineural hearing loss is the result of the perforated tympanic membranes from the mortar explosion in 1968; it is more likely that the hearing loss occurred post-service and from unrelated causes.  

The Board finds the opinion of the April 2007 VA examiner to be more probative than that noted in the January 2007 private otolaryngologist, as the evidence of record supports only the VA examiner's opinion.  The January 2007 opinion is predicated on the premise that the Veteran had noise exposure while on active duty, but at the April 2007 VA examination, the Veteran denied other military noise exposure than the one incident in which his tympanic membranes were damaged.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Further, the VA examiner specified that the current hearing loss findings were inconsistent with the effects of tympanic membrane perforation, thus differentiating between the hearing loss shown in 1971 and the hearing loss shown in 2007.  Finally, although the Veteran did not have a service separation examination in July 1986, the September 1986 VA examination specifically found no evidence of hearing loss.  Thus, the first evidence of hearing loss for VA purposes is shown in 2007, more than 20 years after the Veteran's service separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 38 C.F.R. § 3.303.  For these reasons, service connection for bilateral hearing loss is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand

The Veteran's service treatment records show injury to the second and third fingers of the right hand in October 1975.  On physical examination, tenderness and swelling over those fingers was noted.  The initial impression was soft tissue injury to the right hand, rule out fracture, but after x-rays were negative for fracture, the impression was contusion of the right hand.  An April 1979 service treatment record treatment for a laceration of the right index finger on physical examination.  The Veteran indicated in his June 2006 claim that he did not have a service separation examination; no service separation examination report is associated with the claims file.

Subsequent to service, the September 1986 VA examination report does not reflect a report of right hand or finger symptoms, or any such findings on physical examination.  A September 2003 state disability evaluation noted normal strength and function of the right hand.  February 2007 VA outpatient treatment record noted arthritis of the bilateral hands.  A September 2007 VA outpatient treatment record noted that the Veteran experienced cyanosis in winter when he touched cold items.  A November 2007 VA outpatient treatment record noted that an x-ray of the Veteran's hands showed arthritis.  

At the March 2008 VA general medical examination, the Veteran reported achy and cold second and fifth fingers of the right hand during cold weather; the other fingers were asymptomatic.  Physical examination showed no evidence of swelling, and that the Veteran was able to touch his fingers to the transverse palmar crease without any gap, with normal range of motion and no loss of function on repetition.  The diagnosis was injury of the right hand, resolved.  At the November 2008 VA aid and attendance examination, the examiner found that the Veteran's right upper extremity functioned normally.

Despite a currently diagnosed right hand disorder, the evidence of record does not relate it to the Veteran's military service.  The March 2008 VA examiner concluded that the current right hand history did not correspond to the very old injury of his right hand.  In providing a rationale, the examiner stated that while the second and third fingers of the right hand were involved in the in-service incident, the Veteran now only complained of symptoms in the little finger.  Because the current history did not correlate well with the past history, the examiner found, the current complaints of the right hand were not caused by or related to his injury or symptoms while in service.  

The remaining evidence of record supports the VA examiner's conclusion.  As noted above, the service treatment records showed injuries to the right second and third fingers only.  The Veteran has not asserted, and the service treatment records do not reflect, injuries to the other fingers.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the first postservice evidence of a right hand diagnosis is the February 2007 VA treatment record showing arthritis.  This, the first evidence of arthritis of the right hand, is dated more than 20 years subsequent to the Veteran's service separation, and is not shown by the evidence of record to be related to service.  Mense, 1 Vet. App. at 356; see also 38 C.F.R. § 3.303.  For these reasons, service connection for a right hand disorder is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim for service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of a right hand injury is denied.



REMAND

The Veteran's service treatment records show that the Veteran was treated in April 1979 for an injury of the right middle toe; physical examination showed a swollen middle toe, and the diagnosis was contusion middle toe.  At the March 2008 general medical examination, the Veteran reported that he still had problems with his toes, especially the second and third toes, which hurt all the time, and were aggravated during cold weather.  Physical examination showed mild hallux valgus with bunion deformity, but the middle toe was not swollen and was capable of normal flexion, even with repetition; the diagnosis was injury of the right foot, resolved.

The March 2008 VA examiner concluded that the Veteran's current right foot history did not correspond to the very old injury of his right foot.  In service treatment records, the middle toe of the right foot was involved; his current complaint is the second and third toes of the right foot.  Therefore, the examiner found, the current complaints of the right foot are not caused by or related to his injury or symptoms while in service.  

After review of the record, the Board finds that remand is required for an addendum opinion.  The Veteran's inservice injury was to the middle toe of the right foot; his complaints at the VA examination concerned the second and middle toes of his right foot.  Thus, while the examiner's conclusion seemed to presume that the toes currently affected were other than the one injured in service, the service treatment records reflect that is not the case.  As such, the examiner's conclusion that the current right foot symptoms did not correlate to the inservice injury is confusing at best, and the rationale provided for the opinion is insufficient.  A thorough examination "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, it must provide "sufficient detail" to enable the Board to make a "fully informed evaluation."  Id.  So that the VA examiner can clarify the opinion provided and expand on the rationale given, an addendum opinion must be obtained.

Accordingly, the issue of entitlement to service connection for a right foot disorder is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who conducted the Veteran's March 2008 VA feet examination and ask that an addendum opinion be provided.  Specifically, the examiner is asked to comment as to how "the Veteran's current right foot history did not correspond to the very old injury of his right foot," in light of the Veteran's complaints that he experienced symptoms in his right middle toe, the same toe affected by the April 1979 injury.  The examiner should consider the assertions of symptomatology made by the Veteran in the written correspondence of record, as well as at the March 2008 VA examination.  

If the March 2008 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise in orthopedic or podiatric disabilities for the requested opinion.  After review of the claims file and a copy of this remand, the examiner is asked to opine as to whether it is at elast as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed right foot disorder is caused by or otherwise related to his military service, to include the April 1979 right middle toe injury.  

A complete rationale should be provided for all opinions stated, citing to claims file documents as appropriate.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


